Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

PART I		THE EXAMINER’S EVALUATION OF THE APPLICATION
SECTION A		RELEVANT ART CITED BY THE EXAMINER
1.    LEE (US 2016/0196216 A1).
2.    Atkisson et al. (US 2012/0239860 Al).
3.    Kannan et al. (US 2018/0024830 A1).

SECTION B		DISTINGUISHING FEATURES RECITED IN THE CLAIMS
	The following is an Examiner’s Statement of Reasons for Allowance See MPEP 1302.14
4.	The primary reasons for allowance of claims 1-7 and 14-20 in the instant application is the combination with the inclusion of the following limitations: “during the transferring, having each of a plurality of channels in parallel, reading one or more of a plurality of logical unit numbers (LUNs) each corresponding to a portion of the NVRAM, performing a first XOR operation with a first LUN and a second LUN by one channel and a second XOR operation with the second LUN and a third LUN by another channel”
5.	The primary reasons for allowance of claims 8-13 in the instant application is the combination with the inclusion of the following limitations: “transferring contents of NVRAM to solid-state memory, in response to detecting power loss; and have each of a plurality of command slots, in parallel, during the transferring, reading one or more data chunks each corresponding to a portion of the NVRAM, perform operations including second data chunk XOR first data chunk by one command slot and third data chunk XOR the second data chunk by another command slot”
The prior art including the prior art of record such as disclosures of LEE (US 2016/0196216 A1), Atkisson et al. (US 2012/0239860 Al), and Kannan et al. (US 2018/0024830 A1) neither anticipates nor renders obvious the above-recited combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance”

PART II		THE ATTENTION OF FUTURE CORRESPONDENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached on 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
April 10, 2021